Title: From George Washington to Robert Spotswood, 19 May 1756
From: Washington, George
To: Spotswood, Robert



To Captain Robert Spotswood. of the Virginia Regiment.Sir,
[Winchester, 19 May 1756]

You are hereby ordered to proceed with the Detachment under your command, to Fort Cumberland; and to use as much expedition as possible in your march. You must use every precaution to secure your march and to make the best disposition you can in case of an attack—Let there be constant flanking parties kept out; and always van and rear-guards. If you could get an Indian or two (more I would not advise,) to join a man acquainted with the Road, to march always a mile or so before, with orders to halt at such and such places, until you come up—it would be a certain means of giving you notice of the enemys approach to prepare for their reception; which I would do by ordering my men in ambush on each side of the road, and so drawing the enemy in between.
Your whole Detachment should be divided into platoons; each Officer having his Instructions, that he may know how to act without confusion, and what post to take.
Your own good sense, and the Officers advice will regulate

your conduct in other particulars. I heartily wish you a good march, and am Sir, Yours &c.

G:W.
Winchester, May 19th 1756.    

